

LLC MEMBERSHIP INTEREST TRANSFER AGREEMENT 


THIS LLC MEMBERSHIP INTEREST TRANSFER AGREEMENT (this “Agreement”) is entered
into as of October 17, 2007, by and between Secured Diversified Investment Ltd.,
a Nevada corporation (“SDI”) and the Sutterfield Family Trust and Wayne
Sutterfield, a resident of Arizona (collectively referred to hereafter as
“Sutterfield”).


RECITALS


      WHEREAS, SDI and Sutterfield are parties to an Operating Agreement dated
as of December 30, 2002 and amended December 30, 2003 (the “LLC Agreement”). The
LLC Agreement addresses, among other things, the formation, management and
operation of Diversified Commercial Brokers, LLC, a California limited liability
company (the “Company”). The assets of the Company are an 8,685 square foot
office building located at 5030 Campus Drive in Newport Beach, California 92660
(the “Property”) and a DDA Business MMA Account No. 2901122 with a balance of
approximately $72,722.


      WHEREAS, SDI and Sutterfield (each, a “Member” and together the “Members”)
are each members of the Company and the LLC Agreement allows for the transfer of
any Interest of one Member in the Company to another Member.


WHEREAS, on December 30, 2003, Sutterfield transferred a portion of his Interest
in the Company to SDI in exchange for, among other things, a promissory note
dated January 4th, 2004 in the amount of $71,630.32 in favor of Sutterfield. The
note bears interest at an annual rate of eight percent (8%) and is secured by
SDI’s Interest in the Company and the Property. SDI also signed a promissory
note in the amount of $67,000 in favor of Sutterfield that bears interest at an
annual rate of eight percent (8%) and is secured by the Property. These
promissory notes are hereinafter referred to as the “Notes.”


WHEREAS, the Notes have matured, and Sutterfield provided written notification
to SDI that it is in default of both the Notes and the LLC Agreement.


WHEREAS, SDI currently owns a fifty-three and eight tenths percent (53.8%)
Interest in the Company and Sutterfield owns a forty-six and two tenths percent
(46.2%) interest in the Company.


WHEREAS, in order to settle the relationship between the parties, including the
unpaid principal balance and accrued interest remaining on the Notes,
Sutterfield desires to receive from SDI, and SDI desires to transfer to
Sutterfield, one-hundred percent (100%) of SDI’s total Interest in the Company
subject to the terms and conditions set forth herein.


     In consideration of the foregoing and the mutual promises contained herein,
the parties agree as follows:


AGREEMENT 



1.  
Receipt and Transfer of Membership Interest. 



               (a)  Sutterfield shall receive from SDI, and SDI shall transfer
to Sutterfield 100% of SDI’s total Interest in the Company (the “Transferred
Membership Interest”) in exchange for the following: (1) an indemnity in favor
of SDI on the ground lease of Lot 10 of Tract #9626 (Building No. 23), any
mortgage to the Property consisting of a first and second trust deed in the
favor of Pacific Western Bank and Crain, Glasgow & Cheever, respectively, and
unpaid property taxes, and (2) a release in favor of SDI of any debt owed by SDI
to Sutterfield, including the Notes, advances, and all accrued interest thereon.
 
 

--------------------------------------------------------------------------------




               (b) The Transferred Membership Interest shall be transferred by
SDI to Sutterfield, at 10:00 a.m. Pacific time on October 17, 2007 (the
“Closing”). At the Closing, Sutterfield shall deliver to SDI an Indemnity
Agreement in the form substantially to that of Exhibit A attached hereto, and a
Cancellation of Debt and Release in the form substantially to that of Exhibit B
attached hereto. Simultaneously, SDI shall deliver to Sutterfield an Assignment
of Membership Interest, in the form substantially to that of Exhibit C attached
hereto.


               (c) SDI agrees and acknowledges that no certificate or
certificates are necessary to evidence the Transferred Membership Interest that
is being transferred by SDI to Sutterfield hereunder; such transfer shall be
deemed effective automatically, without further notice or instruction from SDI,
at the Closing conditioned upon execution of the documents noted in Section
2(b).


(d) From and after the Closing, all equitable and legal rights, title and
interests in and to SDI’s Interest shall be owned, held and exercised by
Sutterfield. All capital calls, obligations and liabilities, if any, under the
Company's LLC Agreement shall be the sole responsibility of Sutterfield.



2.  
Revised Membership Interests and Capital Accounts.



Each Member’s Interest in the Company, adjusted to reflect the transfer of the
Transferred Membership Interest by SDI to Sutterfield hereunder, is set forth
below:


 
Member
Percentage Interest in Company
Prior to Sale of Transferred Membership Interest
Percentage Interest in Company
Following Sale of Transferred Membership Interest
SDI
53.8%
0%
Sutterfield
46.2%
100%



The Capital Accounts of Sutterfield and SDI shall be adjusted to reflect the
transfer of the Transferred Membership Interest to Sutterfield.



3.  
Resignation as Member; Resignation of SDI as Manager; Amendment of Bylaws and
LLC Agreement.



The parties agree that, effective upon the Closing, SDI will have no further
rights as a Member in the Company, and SDI will resign as Manager of the
Company. The parties agree that upon the transfer of Membership Interest
pursuant to this Agreement, Sutterfield shall be free to amend the Bylaws and
the LLC Agreement, and to take any and all such other actions, and amend any and
all such other documents, agreements, instruments or certificates, as may be
necessary or appropriate to effectuate and carry out the purpose and intent of
the foregoing and the transactions contemplated by this Agreement.



4.  
Notices.



Any notice or other communication required or permitted hereunder shall be in
writing and shall be deemed to have been duly given on the date of service if
served personally or five days after mailing if mailed by first class United
States mail, certified or registered with return receipt requested, postage
prepaid, and addressed as follows:
 
      To Members: The address listed after their signatures below.


2

--------------------------------------------------------------------------------


 

5.  
Expenses.



Except as otherwise expressly contemplated in this Agreement, each party shall
bear its own costs and expenses incurred in connection with this Agreement and
the transactions contemplated hereby and thereby.



6.  
Binding Effect.



This Agreement shall be binding upon the legal representatives and successors of
the SDI and Sutterfield.



7.  
Governing Law.



This Agreement shall be governed by and construed in accordance with the laws of
the State of California.



8.  
Entire Agreement.



This Agreement and Exhibits thereto constitutes the entire agreement of the
parties pertaining to the sale of the Interest by the SDI and supersedes all
prior and contemporaneous agreements, representations, and understandings of the
parties with respect to such sale.



9.  
Counterparts.



This Agreement may be signed in counterparts with the same effect as if the
signature on each such counterpart were on the same instrument. Facsimiles of
signatures shall be deemed to be originals.


    
[The balance of this page is intentionally left blank.]

3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
Member - SECURED DIVERSIFIED INVESTMENT LTD.
 
By: /s/ Jan Wallace 10-25-07
Name:
Jan Wallace
Title:
President
    Address: 12202 N. Scottsdale Road
Phoenix, Arizona 85254

 
Member - SUTTERFIELD FAMILY TRUST /WAYNE SUTTERFIELD
 
By: /s/ Wayne Sutterfield 10-17-07
Name:
Wayne Sutterfield
    Address: 27834 N. 124th Lane
Peoria, Arizona 85383

 
4

--------------------------------------------------------------------------------



Exhibit A


INDEMNIFICATION AGREEMENT


This Indemnification Agreement (this “Indemnity”) is made pursuant to the LLC
Membership Interest Transfer Agreement (the “Agreement”) and entered into as of
October __, 2007, between Wayne Sutterfield (the “Sutterfield”) and Secured
Diversified Investment Ltd. (“SDI”).


FOR VALUE RECEIVED, Sutterfield agrees to indemnify, defend and hold SDI and its
current and future affiliates, control persons, directors, officers, employees
and agents (each an “Indemnified Person”) harmless from and against all losses,
claims, damages, liabilities, costs or expenses, related to (a) any mortgages,
deeds of trust, liens or other encumbrances, including property taxes, held on
the Property; and (b) any ground leases, tenant leases, easements and other
interests regarding that certain property located at 5030 Campus Drive in
Newport Beach, California 92660.


IN WITNESS WHEREOF, the parties hereto have executed this Indemnity as of the
date first above written.





Indemnitor Indemnitee     /s/ Wayne Sutterfield /s/ Jan Wallace 10-25-07 
Sutterfield Family Trust Secured Diversified Investment Ltd.     /s/Wayne
Sutterfield 10-17-07   Wayne Sutterfield  

 
5

--------------------------------------------------------------------------------



Exhibit B


CANCELLATION OF DEBT AND RELEASE


This Cancellation of Debt and Release (this “Release”) is made pursuant to the
LLC Membership Interest Transfer Agreement (the “Agreement”) and entered into as
of October __, 2007, between Wayne Sutterfield (the “Creditor”) and Secured
Diversified Investment Ltd. (the “Debtor”).


The Creditor is the holder of a promissory note made by Debtor in the amount of
$71,630.32 dated January 4, 2004. The Creditor is also the holder of a
promissory note made by Debtor in the amount of $67,000 (together, the “Notes”).
In consideration for the Interest described in the Agreement to which this
Release forms a part, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Creditor hereby cancels the Notes
and waives his rights to any payments thereunder, including all principal and
interest accrued thereon. Creditor represents and warrants that it owns all
right, title, and interest in and to the Notes and there are no claims, rights,
and interests of any third parties, including, but not limited to, any said
interests which may be asserted under marital and community property laws.




IN WITNESS WHEREOF, the parties hereto have executed this Release as of the date
first above written.



Creditor Debtor     /s/ Wayne Sutterfield /s/ Jan Wallace 10-25-07  Sutterfield
Family Trust Secured Diversified Investment Ltd.     /s/Wayne Sutterfield
10-17-07   Wayne Sutterfield  


6

--------------------------------------------------------------------------------


 
Exhibit C


ASSIGNMENT OF MEMBERSHIP INTEREST


  This Assignment of Membership Interest (this “Assignment”) is made pursuant to
the LLC Membership Interest Transfer Agreement (the “Agreement”) and entered
into as of September __, 2007, between Secured Diversified Investment Ltd.
(“Assignor”) and Wayne Sutterfield (the “Assignee”).


FOR VALUE RECEIVED, Assignor herewith sells, assigns, transfers and conveys to
Assignee, the entirety of Assignor's rights, title and interests as member of
and in Diversified Commercial Brokers LLC, a California limited liability
company (the “Company”), which shall include, without limitation, Assignor's
fifty-three and eight tenths percent (53.8%) capital and profits interest in the
Company, Assignor's capital account balance in the Company, Assignor's
distributions and liquidation rights in the Company and Assignor's voting and
management rights and powers in the Company.


This Assignment in the Company is made in accordance with and in complete
satisfaction of the requirements of Article V of the Operating Agreement of the
Company dated as of December 30, 2002 and amended December 30, 2003.


 IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date first above written.



Assignor Assignee     /s/ Jan Wallace 10-25-07 /s/ Wayne Sutterfield Secured
Diversified Investment Ltd. Sutterfield Family Trust     /s/Wayne Sutterfield
10-17-07   Wayne Sutterfield  